Lumpkin, P. J.
1. It is the right and duty of an administrator who is conducting a public sale of property belonging to the estate of his intestate to withdraw the same from sale when it is manifest that the property is about to be sacrificed at a grossly inadequate price.
2. When land appraised at $2,000 was exposed to sale by an administrator and the highest bid therefor was only $151, this court will not interfere with the discretion of the trial judge in refusing to enjoin the administrator from again advertising and offering the property for sale, it appearing from the record that at the interlocutory hearing the evidence was decidedly conflicting upon the question whether the property had been actually knocked off to the person making such bid, or had been withdrawn from sale.

Judgment affirmed.


All concurring, except Cobb, J., absent.